Name: Commission Regulation (EC) NoÃ 386/2005 of 8 March 2005 amending several regulations as regards the combined nomenclature codes for certain fruit and vegetables and certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  technology and technical regulations;  foodstuff;  tariff policy
 Date Published: nan

 9.3.2005 EN Official Journal of the European Union L 62/3 COMMISSION REGULATION (EC) No 386/2005 of 8 March 2005 amending several regulations as regards the combined nomenclature codes for certain fruit and vegetables and certain products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), and in particular Article 2(1) thereof, Whereas: (1) Commission Regulation (EC) No 1810/2004 of 7 September 2004 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (2) provides for amendments to the combined nomenclature for certain fruit and vegetables and certain products processed from fruit and vegetables. (2) Regulations amending Annex I to Council Regulation (EEC) No 2658/87 (3) in previous years have also introduced changes to the combined nomenclature for certain fruit and vegetables and certain products processed from fruit and vegetables, and not all of these amendments are reflected in the following Regulations governing the common organisation of the market in fruit and vegetables and of products processed from fruit and vegetables: Commission Regulation (EEC) No 1591/87 of 5 June 1987 laying down quality standards for cabbages, Brussels sprouts, ribbed celery, spinach and plums (4); Commission Regulation (EEC) No 1677/88 of 15 June 1988 laying down quality standards for cucumbers (5); Council Regulation (EC) No 399/94 of 21 February 1994 concerning specific measures for dried grapes (6); Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (7); Commission Regulation (EC) No 1555/96 of 30 July 1996 on rules of application for additional import duties on fruit and vegetables (8) and Commission Regulation (EC) No 1961/2001 of 8 October 2001 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables (9). (3) Regulations (EEC) No 1591/87, (EEC) No 1677/88, (EC) No 399/94, (EC) No 3223/94, (EC) No 1555/96 and (EC) No 1961/2001 should therefore be amended accordingly. (4) The amendments should apply at the same time as Regulation (EC) No 1810/2004. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables and of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EEC) No 1591/87, the first paragraph is replaced by the following: The quality standards for the following products are set out in Annexes I, II, III and IV:  cabbages, falling within CN code 0704 90,  Brussels sprouts, falling within CN code 0704 20 00,  ribbed celery, falling within CN code 0709 40 00,  spinach, falling within CN code 0709 70 00. Article 2 In Article 1 of Regulation (EEC) No 1677/88, the first paragraph is replaced by the following: The quality standards for cucumbers falling within CN code 0707 00 05 shall be as set out in the Annex. Article 3 In Article 1 of Regulation (EC) No 399/94, the first paragraph is replaced by the following: Specific measures relating to the quality of dried grapes produced in the Community and covered by CN codes 0806 20 10 and 0806 20 30 shall be adopted in accordance with the procedure referred to in Article 4.. Article 4 In the Annex to Regulation (EC) No 3223/94, Part A is amended as follows: 1. In the fifth row of the table, the CN codes for sweet oranges, fresh ex 0805 10 10, ex 0805 10 30 and ex 0805 10 50 are replaced by the CN code ex 0805 10 20. 2. In the 10th row of the table, the CN codes for apples ex 0808 10 20, ex 0808 10 50 and ex 0808 10 90 are replaced by the CN code ex 0808 10 80. Article 5 The Annex to Regulation (EC) No 1555/96 is amended as follows: 1. In the fifth row of the table, the CN codes for oranges ex 0805 10 10, ex 0805 10 30 and ex 0805 10 50 are replaced by the CN code ex 0805 10 20. 2. In the 10th row of the table, the CN codes for apples ex 0808 10 20, ex 0808 10 50 and ex 0808 10 90 are replaced by the CN code ex 0808 10 80. Article 6 In Article 7(2) of Regulation (EC) No 1961/2001, the third subparagraph is amended as follows: 1. The fifth indent is replaced by the following:  oranges covered by CN code 0805 10 20,; 2. The 11th and 12th indents are replaced by the following:  lemons (Citrus limon, Citrus limonum) covered by CN code 0805 50 10,  limes (Citrus aurantifolia) covered by CN code 0805 50 90,; 3. The 14th indent is replaced by the following:  apples covered by CN codes 0808 10 10 and 0808 10 80,. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 34, 9.2.1979, p. 2. Regulation as last amended by Regulation (EC) No 3290/94 (OJ L 349, 31.12.1994, p. 105). (2) OJ L 327, 30.10.2004, p. 1. (3) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 1989/2004 (OJ L 344, 20.11.2004, p. 5). (4) OJ L 146, 6.6.1987, p. 36. Regulation as last amended by Regulation (EC) No 907/2004 (OJ L 163, 30.4.2004, p. 50). (5) OJ L 150, 16.6.1988, p. 21. Regulation as last amended by Regulation (EC) No 907/2004. (6) OJ L 54, 25.2.1994, p. 3. Regulation as amended by Regulation (EC) No 2826/2000 (OJ L 328, 23.12.2000, p. 2). (7) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 537/2004 (OJ L 86, 24.3.2004, p. 9). (8) OJ L 193, 3.8.1996, p. 1. Regulation as last amended by Regulation (EC) No 1844/2004 (OJ L 322, 23.10.2004, p. 12). (9) OJ L 268, 9.10.2001, p. 8. Regulation as last amended by Regulation (EC) No 537/2004.